EXHIBIT 10.5

ADDENDUM TO SECURITY AGREEMENT

Reference is hereby made to the Security Agreement (the “Security Agreement”)
dated as of May 3, 2011 by Northeast Ohio Natural Gas Corp., Orwell Natural Gas
Company, Brainard Gas Corp., Great Plains Natural Gas Company, Lightning
Pipeline Company, Inc., Spelman Pipeline Holdings, LLC, Kidron Pipeline, LLC,
Gas Natural Service Company, LLC, Gas Natural Inc. (collectively, the “Initial
Grantors”) and any new Subsidiary of any Initial Grantor, whether now existing
or hereafter formed or acquired, which becomes party to the Security Agreement
by executing an Addendum thereto (collectively, together with the Initial
Grantors, and in each case with its respective successors and assigns, including
debtors-in-possession on behalf thereof, the “Grantors” and, individually, a
“Grantor”), for the benefit of Sun Life Assurance Company of Canada, as the
Secured Party. Capitalized terms used herein and not defined herein shall have
the meanings given to them in the Security Agreement. By its execution below,
each of the undersigned (i) Independence Oil, L.L.C., a North Carolina limited
liability company (“Independence”), (ii) Independence Oil Real Estate 1, L.L.C.,
a North Carolina limited liability company (“Independence RE 1”),
(iii) Independence Oil Real Estate 2, L.L.C., a North Carolina limited liability
company (“Independence RE 2”), and (iv) Independence Oil Real Estate 3, L.L.C.,
a North Carolina limited liability company (“Independence RE 3”; Independence,
Independence RE 1, Independence RE 2 and Independence RE 3 are referred to
herein, collectively, as the “New Guarantors” and, individually, as a “New
Guarantor”), agrees to become, and does hereby become, a Grantor under the
Pledge Agreement and agrees to be bound by such Security Agreement as if
originally a party thereto. By its execution below, each of the undersigned New
Guarantors represents and warrants as to itself that all of the representations
and warranties contained in Section 3 of the Security Agreement are true and
correct in all respects of the date hereof. Each New Guarantor represents and
warrants that the Schedule A attached hereto sets forth all information required
to be scheduled under the original Schedule A to the Security Agreement and that
the attached Schedule A is true and correct in all respects. Each New Guarantor
shall take all steps necessary to perfect, in favor of the Secured Party, a
first-priority security interest in and lien against such New Guarantor’s
Collateral.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned New Guarantor, each a North Carolina
limited liability company has executed and delivered this Addendum to Security
Agreement as of this 24 day of October, 2012.

 

INDEPENDENCE OIL, L.L.C. By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844

INDEPENDENCE OIL REAL ESTATE 1, L.L.C.

By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844

INDEPENDENCE OIL REAL ESTATE 2, L.L.C.

By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844



--------------------------------------------------------------------------------

INDEPENDENCE OIL REAL ESTATE 3, L.L.C. By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844